Citation Nr: 1409254	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-35 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for depression, to include as secondary to tinnitus, hearing loss, and chronic orthopedic pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1976 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his substantive appeal for his depression claim, the Veteran requested a Decision Review Officer (DRO) hearing.  The RO notified the Veteran that a DRO hearing had been scheduled for June 2011, then re-scheduled at the Veteran's requested for September 2011, in a letter dated June 2011, addressed to the Veteran's last known address.  The Veteran failed to appear for this hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated May 2011 to January 2012.  These records were considered in the supplemental statements of the case (SSOC) issued in January 2012.  This file also reveals that the Veteran's service representative filed an Appellate Brief (or informal hearing presentation) in February 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
  
The issues of entitlement to service connection for a low back disorder and depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disorder was previously considered and denied by the RO in an August 2003 rating decision.  The Veteran was informed of that decision and of his appellate rights, but did not appeal.

2.  The Veteran's VA medical records associated with the claims file since the August 2003 decision show complaints and treatment for low back pain.  Specifically, a radiology report dated November 2009 revealed mild to moderate level degenerative change in the lumbar spine.

3.  The evidence received since the final August 2003 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the August 2003 rating decision is new and material and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that a remand is necessary in this case for further development.  First, the Veteran perfected two separate appeals, which are currently before the Board.  In his August 2010 VA Form 9, regarding his low back claim, the Veteran requested a Board hearing via videoconference.  This hearing was not scheduled by the RO.  While the Veteran later requested a DRO hearing, for which he did not appear, this request was in connection with his depression claim.  The Board finds that his request for a videoconference hearing with the Board for his low back disorder claim remains outstanding.  Additionally, the Board notes that the Veteran told the VA examiner that he was in the process of changing doctors in order to further evaluate his back at his May 2010 VA examination; these records should be obtained.

The Veteran initially filed a claim for service connection for depression secondary to his service connected tinnitus.  In February 2012, the Veteran's service representative filed a statement, which claimed that the Veteran suffered from depression while on active duty as a result of chronic orthopedic pain, sexually transmitted diseases at a young age, and the use of antabuse for alcohol abuse.  A new examination is therefore required in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that there are several complaints of low back pain in the Veteran's service treatment records.  The examiner is requested to review all in service complaints of back pain and/or injury and address such complaints in his or her opinion and rationale.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a low back disorder that is causally or etiologically related to his military service.  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any depression that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has depression that is causally or etiologically related to his military service, to include whether the depression is related to the Veteran's in service complaints of chronic orthopedic pain, diagnosis of sexually transmitted diseases, and/or the use of antabuse for alcohol abuse.  He or she should also address whether the Veteran's depression  is caused or aggravated by his service-connected tinnitus and/or hearing loss. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The RO/AMC should take appropriate steps in order to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


